922 So. 2d 376 (2006)
Arthur HENSON, D.O., M.D., Petitioner,
v.
DEPARTMENT OF HEALTH, Respondent.
No. 1D05-4743.
District Court of Appeal of Florida, First District.
March 3, 2006.
*377 Max R. Price of the Law Offices of Max R. Price, Miami, for Petitioner.
Gladys E. Cherry, Senior Attorney, Department of Health, Tallahassee, for Respondent.
PER CURIAM.
Respondent's emergency order suspending the license of Dr. Henson to practice as an osteopathic physician is broader than that which is "necessary to protect the public interest under the emergency procedure," as required by section 120.60(6)(b), Florida Statutes (2005). The harms discussed in the emergency order deal with Dr. Henson's prescription of excessive amounts of narcotic drugs without proper examination, diagnostic testing, and follow-up drug screening. There are no findings in the order stating that he provides inadequate care to patients for whom he is not prescribing narcotic pain relievers. Narrowly tailoring an emergency order to prohibit Dr. Henson from prescribing narcotics and from treating the three patients named in the emergency order would protect the public from the harm described until the administrative proceeding has been completed. See Cunningham v. Agency for Health Care Admin., 677 So. 2d 61 (Fla. 1st DCA 1996); Kubski v. Dep't of Health, 840 So. 2d 376 (Fla. 1st DCA 2003). The petition for review is
GRANTED, the order is QUASHED, and the case is REMANDED for further proceedings.
ERVIN, WOLF and DAVIS, JJ., concur.